Citation Nr: 1824833	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-04 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1973 to May 1974. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This matter was remanded by the Board in July 2016 for further development and has since been returned to the Board for appellate review.  


FINDING OF FACT

In March 2018 the Veteran sent written correspondence in which he withdrew his appeal on the issue of entitlement to TDIU. The written communication meets the criteria for withdrawal of the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to TDIU have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. Id. 

In the present case, the Veteran indicated in a March 2018 written correspondence that he wished to withdraw the pending claim of entitlement to TDIU; hence, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for entitlement to TDIU is dismissed.

ORDER

The claim for entitlement to TDIU is dismissed. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


